Exhibit 10.6

CONTRIBUTION AND EXCHANGE AGREEMENT

THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) is made as of
August 10, 2020, by and among Oak Street Health, Inc., a Delaware corporation
(“OSH Inc.”), General Atlantic (OSH) Interholdco L.P, a Delaware limited
partnership (“GA Interholdco”), General Atlantic (OSH) LLC, a Delaware limited
liability company (“GA Blocker”), Quantum Strategic Partners Ltd., a Cayman
Islands exempted company (“QSP” and, together with GA Interholdco, the
“Contributing Investors”), and QSP OSH Holdings LLC, a Delaware limited
liability company (“Newlight Blocker” and, together with GA Blocker, the
“Sponsor Blockers”). Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in Exhibit H to the Master Structuring
Agreement dated as of the date hereof.

WHEREAS, GA Interholdco owns all of the issued and outstanding common units and
certain debt instruments in GA Blocker, as set forth on Schedule I hereto (all
such common units and such debt instruments in GA Blocker, the “GA Blocker
Contributed Interests”); and

WHEREAS, QSP owns all of the issued and outstanding common units, as set forth
on Schedule I hereto, in Newlight Blocker (all such common units in Newlight
Blocker, the “Newlight Blocker Contributed Interests” and, together with the GA
Blocker Contributed Interests, the “Contributed Interests”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:

1.    Contribution of Contributed Interests and Issuance of Exchange Shares.

(a)    Each of GA Interholdco and QSP shall contribute, transfer and assign (or
cause to be contributed, transferred and assigned) to OSH Inc. all of such
Contributing Investor’s right, title and interests in all of the Contributed
Interests held by such Contributing Investor and in exchange for such
Contributed Interests, OSH Inc. shall issue to such Contributing Investor the
number of Exchange Shares set forth opposite such Contributing Investor’s name
on Schedule I hereto, free and clear of any lien, charge, pledge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction.

(b)    The issuance of the Exchange Shares to each of the Contributing Investors
hereunder is intended to be exempt from registration under the Securities Act
pursuant to Rule 506 of Regulation D and/or Section 4(a)(2) of the Securities
Act.

(c)    The Exchange Shares will continue to be Exchange Shares for purposes of
this Agreement in the hands of any holder other than a Contributing Investor
(except for OSH Inc. or its subsidiaries and except for transferees in a public
offering), and except as otherwise provided herein, each such other holder of
the Exchange Shares will succeed to all rights and obligations attributable to
such Contributing Investor as a holder of the Exchange Shares pursuant to this
Agreement. The Exchange Shares will also include units of OSH Inc.’s equity
interests issued with respect to the Exchange Shares by way of a split,
dividend, distribution or other recapitalization.

2.    Representations and Warranties of OSH Inc. In connection with the
transactions contemplated hereby, OSH Inc. represents and warrants to each
Contributing Investor that:

(a)    The execution, delivery and performance of this Agreement has been duly
authorized by OSH Inc. and this Agreement constitutes a valid and binding
obligation of OSH Inc., enforceable in



--------------------------------------------------------------------------------

accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership and similar
laws affecting the enforcement of creditors’ rights generally and general
equitable principles. The execution, delivery and performance of this Agreement,
the consummation of the transactions contemplated hereby and the receipt of the
Contributed Interests by OSH Inc. do not and will not (i) conflict with or
result in a breach of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in the creation of any lien, security interest,
charge or lien upon such Contributed Interests pursuant to, (iv) give any third
party the right to modify, terminate or accelerate any obligation under,
(v) result in a violation of or (vi) require any authorization, consent,
approval, exemption or other action by or notice to any governmental authority
pursuant to, any law to which OSH Inc. is subject, or any agreement, instrument,
order, judgment or decree to which OSH Inc. is a party or by which OSH Inc. is
bound.

(b)    The Exchange Shares have been duly authorized and are validly issued,
fully paid and non-assessable.

3.    Representations and Warranties of each Contributing Investor.

(a)    In connection with the transactions contemplated hereby, each
Contributing Investor represents and warrants to OSH Inc. that:

(i)     The execution, delivery and performance of this Agreement has been duly
authorized by such Contributing Investor and this Agreement constitutes a valid
and binding obligation of such Contributing Investor, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership and similar
laws affecting the enforcement of creditors’ rights generally and general
equitable principles. The execution, delivery, and performance of this
Agreement, the consummation of the transactions contemplated hereby, and the
delivery of the Contributed Interests to OSH Inc. by such Contributing Investor
do not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any lien, security interest, charge or lien upon such
Contributed Interests pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of or (vi) require any authorization, consent, approval, exemption or other
action by or notice to any governmental authority pursuant to, any law to which
such Contributing Investor is subject, or any agreement, instrument, order,
judgment or decree to which such Contributing Investor is a party or by which
such Contributing Investor is bound.

(ii)    The Exchange Shares to be acquired by such Contributing Investor
pursuant to this Agreement will be acquired for such Contributing Investor’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act, or any applicable state securities laws, and
the Exchange Shares will not be disposed of in contravention of the Securities
Act or any applicable state securities laws.

(iii)    Such Contributing Investor is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission,
is sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in the Exchange Shares.

(iv)    Such Contributing Investor is able to bear the economic risk of such
Contributing Investor’s investment in the Exchange Shares for an indefinite
period of time because the Exchange Shares have not been registered under the
Securities Act and, therefore, cannot be sold unless subsequently registered
under the Securities Act or an exemption from such registration is available.

 

2



--------------------------------------------------------------------------------

(b)    In connection with the transactions contemplated hereby, each GA
Interholdco represents and warrants to OSH Inc. that prior to the contribution
of Contributed Interests as contemplated in Section 1 hereof, GA Interholdco has
capitalized GA Blocker in order to remove a portion of the outstanding
shareholder debt. Any outstanding shareholder debt held by the GA Blocker which
shall not be capitalized pursuant to this Section 3(b) is set forth in Schedule
II hereto, and each such debt instrument has a term to maturity of less than
five years.

4.    Treatment of Uncapitalized GA Blocker Debt Instruments. OSH Inc. shall
(i) treat each debt instrument identified on Schedule II hereto as indebtedness
of GA Blocker for federal and applicable state and local income tax purposes and
(ii) file all applicable Tax Returns consistent with such treatment unless
otherwise required by a change in applicable Law.

5.    Transferability. Each of the Contributing Investors acknowledges that the
Exchange Shares are subject to certain transfer restrictions.

6.    Fractional Units. Notwithstanding anything to the contrary in this
Agreement, no fractional Exchange Shares shall be issued upon the exchange or
conversion of any Contributed Interests and in lieu of the issuance of any such
fractional Exchange Shares, the aggregate number of Exchange Shares to be issued
to the holder of such Contributed Interests shall be rounded up to the first
whole Exchange Share. The parties hereto acknowledge that such rounding in lieu
of issuing fractional Exchange Shares is not separately bargained-for
consideration, but merely represents a mechanical rounding off for purposes of
avoiding the expense and inconvenience that would otherwise be caused by the
issuance of fractional Exchange Shares.

7.    Notices. Any notice, request, demand, claim or other communication
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered personally, delivered by
nationally recognized overnight courier service or sent by email. Any such
notice, request, demand, claim or other communication shall be deemed to have
been delivered and given (a) when delivered, if delivered personally, (b) the
business day after it is deposited with such nationally recognized overnight
courier service, if sent for overnight delivery by a nationally recognized
overnight courier service or (c) the day of sending, if sent by email prior to
5:00 p.m. (Eastern time) on any Business Day or the next succeeding Business Day
if sent by email after 5:00 p.m. (Eastern time) on any Business Day or on any
day other than a Business Day:

 

If to OSH Inc.:

Oak Street Health, Inc.

30 W. Monroe Street, Suite 1200

Chicago, Illinois 60603

Email:

   robert.guenthner@oakstreethealth.com

Attn:

   Robert Guenthner, Chief Legal Officer with a copy (which shall not constitute
notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Telephone No.: (312) 862-2000

 

3



--------------------------------------------------------------------------------

Email:

   robert.hayward@kirkland.com    robert.goedert@kirkland.com

Attn:

   Robert M. Hayward, P.C.    Robert E. Goedert, P.C. If to GA Interholdco:

General Atlantic Service Company, L.P.

55 E. 52nd Street, 33rd Floor

New York, New York 10055

Email:

   Gordon Cruess

Attn:

   gcruess@generalatlantic.com with a copy (which shall not constitute notice)
to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1258 Avenue of the Americas

New York, NY 10019-6064

Telephone No.: (212) 373-3402

Email:

   mabbott@paulweiss.com

Attn:

   Matthew W. Abbott If to QSP:

Newlight Partners LP

320 Park Avenue

New York, New York 10022

Email:

   David Taylor

Attn:

   david.taylor@newlightpartners.com with a copy (which shall not constitute
notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Telephone No.: (212) 728-8000

Email:

   bfriedman@willkie.com

Attn:

   Bradley M. Friedman

8.    Certain Additional Agreements.

(a)    No Survival of Representations, Warranties, Covenants and Agreements.
Each of the representations, warranties, covenants and agreements set forth in
this Agreement shall expire on the date hereof, such that no claim for breach of
any such representation, warranty, covenant or agreement or other right or
remedy (whether in contract, in tort or at law or in equity) may be brought
after the date hereof against any of the parties hereto; provided, however, that
OSH Inc.’s obligation to deliver the Exchange Shares pursuant to Section 1(a)
and any claims in connection with such obligation shall survive until the
consummation of such transactions. For the avoidance of doubt, none of the
representations, warranties, covenants or agreements in this Agreement shall
survive the consummation of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(b)    Further Assurances. The parties acknowledge that the purpose of this
Agreement and the transactions contemplated hereby is to effectuate the
transactions contemplated herein. To that end, each party shall, in its sole
expense, execute and deliver such further agreements, certificates, forms,
elections, filings and instruments of conveyance and transfer and take such
additional action as any other party may reasonably request to effect,
consummate, confirm or evidence the transactions contemplated herein.

9.    General Provisions.

(a)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

(b)    Entire Agreement. This Agreement and the agreements, certificates and
other instruments referred to or attached herein and therein, including the
Master Structuring Agreement, contain the complete agreement between the parties
and supersede any prior understandings, agreements or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof in any way.

(c)    Counterparts; Electronic Delivery. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.peg or similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party, each other party or thereto shall re-execute the original form of
this Agreement (i.e. the form fully executed by all of the parties) and deliver
such form to all other parties. No party shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

(d)    Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure solely to the benefit of each of the parties and their
respective successors and assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement. Except as set forth in the preceding sentence, this Agreement is not
intended for the benefit of any Person other than the parties hereto, and no
such other Person shall be deemed to be a third party beneficiary hereof,
provided however that Newlight Harbour Point SPV LLC shall be a third-party
beneficiary for the purposes of enforcing the consent right set forth in
Section 9(h) of this Agreement.

(e)    Governing Law; Waiver of Jury Trial. All issues and questions concerning
the construction, validity, interpretation and enforceability of this Agreement
and the Schedules and the Exhibits hereto shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. THE PARTIES HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN STATUTE, CONTRACT, TORT
OR OTHERWISE. THE

 

5



--------------------------------------------------------------------------------

PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

(f)    JURISDICTION AND VENUE. EACH OF THE PARTIES IRREVOCABLY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT
BY ANY OTHER PARTY OR ITS SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED
ONLY IN THE DELAWARE CHANCERY COURT AND ANY STATE COURT SITTING IN THE STATE OF
DELAWARE TO WHICH AN APPEAL FROM THE DELAWARE CHANCERY COURT MAY BE VALIDLY
TAKEN, AND EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS FOR ITSELF AND WITH RESPECT TO ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES AGREES NOT TO COMMENCE ANY ACTION, SUIT
OR PROCEEDING RELATING THERETO EXCEPT IN THE COURTS DESCRIBED ABOVE IN DELAWARE,
OTHER THAN ACTIONS IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE ANY
JUDGMENT, DECREE OR AWARD RENDERED BY ANY SUCH COURT IN DELAWARE AS DESCRIBED
HEREIN, AND NO PARTY WILL FILE A MOTION TO DISMISS ANY ACTION FILED IN A STATE
OR FEDERAL COURT IN THE STATE OF DELAWARE, ON ANY JURISDICTIONAL OR
VENUE-RELATED GROUNDS, INCLUDING THE DOCTRINE OF FORUM NON CONVENIENS. PROCESS
IN ANY ACTION OR PROCEEDING REFERRED TO IN THIS SECTION 9(F) MAY BE SERVED ON
ANY PARTY ANYWHERE IN THE WORLD.

(g)    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(h)    Amendment and Waiver. This Agreement or any term hereof may be changed,
waived, discharged or terminated only by an agreement in writing signed by the
party against which such change, waiver, discharge or termination is sought to
be enforced and with the consent or approval of each of GA Interholdco and
Newlight Harbour Point SPV LLC (which consent or approval may be given by email
or otherwise in writing by any party authorized to act on behalf of GA
Interholdco and Newlight Harbour Point SPV LLC, respectively).

(i)    Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any such party. The headings of
the sections and paragraphs of this Agreement have been inserted for convenience
of reference only and shall in no way restrict or otherwise modify any of the
terms or provisions hereof. Each defined term used in this Agreement shall have
a comparable meaning when used in its plural or singular form. The use of the
word “including” herein shall mean “including without limitation” and, unless
the context otherwise requires, “neither,” “nor,” “any,” “either” and “or” shall
not be exclusive.

 

6



--------------------------------------------------------------------------------

(j)    Adjustments. In the event that the Contributing Investors determine
following the date hereof that any amounts set forth on Schedule I (including
the number of Exchange Shares issued to each Contributing Investor) should be
adjusted, amended or revised in order to account for or reflect the finally
determined and agreed upon allocation or number of Exchange Shares, then this
Agreement and Schedule I may be so amended, modified or revised by either the
Contributing Investors without the consent or approval of OSH Inc. in order to
reflect such final allocations or number, it being the intent of the parties
hereto that any such amendments, modifications or revisions shall be effective
as of the date hereof.

*    *    *    *    *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

 

OAK STREET HEALTH, INC. By:  

/s/ Robert Guenthner                    

Name:   Robert Guenthner Title:   Chief Legal Officer

 

Signature Page to Contribution and Exchange Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

 

CONTRIBUTING INVESTORS: GENERAL ATLANTIC (OSH) INTERHOLDCO L.P. By:   General
Atlantic (SPV) GP, LLC, its General Partner By:   General Atlantic LLC, its Sole
Member By:  

/s/ J. Frank Brown                    

Name:   J. Frank Brown Its:   Managing Director GENERAL ATLANTIC (OSH) LLC By:  

/s/ J. Frank Brown

Name:   J. Frank Brown Its:   Managing Director

 

Signature Page to Contribution and Exchange Agreement



--------------------------------------------------------------------------------

QUANTUM STRATEGIC PARTNERS LTD. By:  

/s/ Regan O’Neill                    

Name:   Regan O’Neill Its:   Attorney-in-Fact QSP OSH HOLDINGS LLC By:  

/s/ Regan O’Neill

Name:   Regan O’Neill Its:   Attorney-in-Fact

 

Signature Page to Contribution and Exchange Agreement



--------------------------------------------------------------------------------

Schedule I

 

Contributing Investor

   Contributed Interests    Exchange Shares  

Quantum Strategic Partners Ltd.

   100% of the common units QSP OSH
Holdings LLC      45,989,341.00  

General Atlantic (OSH) Interholdco L.P.

   100% of the common units General
Atlantic (OSH) LLC      76,074,617.00     

 

See debt instruments in General
Atlantic (OSH) LLC listed in
Schedule II



--------------------------------------------------------------------------------

Schedule II

Uncapitalized GA Blocker Debt Instruments

 

1.

Promissory Note between General Atlantic (OSH) LLC and General Atlantic (OSH)
Interholdco L.P., dated March 21, 2017, for a principal amount of $5,218,674

 

2.

Promissory Note between General Atlantic (OSH) LLC and General Atlantic (OSH)
Interholdco L.P., dated August 8, 2017, for a principal amount of $2,087,468

 

3.

Promissory Note between General Atlantic (OSH) LLC and General Atlantic (OSH)
Interholdco L.P., dated February 22, 2018, for a principal amount of $75,000,005

 

4.

Promissory Note between General Atlantic (OSH) LLC and General Atlantic (OSH)
Interholdco L.P., dated May 30, 2018, for a principal amount of $603,406.75

 

5.

Promissory Note between General Atlantic (OSH) LLC and General Atlantic (OSH)
Interholdco L.P., dated May 4, 2018, for a principal amount of $14,674,742.77

 

6.

Promissory Note between General Atlantic (OSH) LLC and General Atlantic (OSH)
Interholdco L.P., dated April 23, 2018, for a principal amount of $10,986,876